 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlco Iron & Metal Company and Industrial Iron &Metal Processing Workers, Local Union 1088,AFL-CIO, Petitioner. Case 32-RC-170429 March 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISPursuant to a Stipulation for Certification UponConsent Election approved 15 September 1982, anelection by secret ballot was conducted 30 Septem-ber 1982 under the direction and supervision of theRegional Director for Region 32 among the em-ployees in the stipulated unit. At the conclusion ofthe election the parties were furnished a tally ofballots which showed that, of approximately 18 eli-gible voters, 12 cast ballots for and 4 cast ballotsagainst the Petitioner, and 1 ballot was challenged.The challenged ballot was insufficient to affect theoutcome of the election. On 7 October 1982 theEmployer filed timely objections to conduct affect-ing the results of the election, a copy of which wasserved on the Petitioner.In accordance with Section 102.69 of the Nation-al Labor Relations Board Rules and Regulations,the Regional Director conducted an investigationand, on 14 February 1983, issued and served on theparties his Report and Recommendation on Objec-tions and Notice of Hearing wherein he concludedthat the objections raised substantial and materialissues of fact which could best be resolved by ahearing, and ordered that a hearing be held to re-solve the issues raised by the objections.A hearing was held before Hearing Officer Jef-frey C. Ewing and on 6 April 1983 the hearing of-ficer issued and served on the parties his Report onObjections. Upon a consideration of the evidencepresented, the hearing officer found that the Em-ployer's objections lacked merit and recommendedthat they be overruled, and that the Petitioner becertified as the bargaining representative of the em-ployees in the stipulated unit.Thereafter the Employer filed timely exceptionsto the hearing officer's report on objections and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.269 NLRB No. 872. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The parties stipulated, and we find, that allfull-time and regular part-time employees, includ-ing forklift operators, truckdrivers, metal sorters,laborers, burners, welders, stock clerks, and inven-tory clerks, employed by the Employer at its facili-ty located at 2350 Davis Street, San Leandro, Cali-fornia, but excluding all office clerical employees,guards and supervisors as defined in the NationalLabor Relations Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.The Board has considered the entire record inthe case, including the hearing officer's report andthe exceptions and brief, and hereby makes the fol-lowing findings. 'As noted, the Region conducted an election atthe Employer's facility on 30 September 1982. Ofthe approximately 18 employees eligible to vote,approximately 14 were of Mexican origin. All 14 ofthese employees spoke Spanish, but only 4 or 5 ofthem also spoke English.At the preelection conference immediately priorto the election, the Board agent, who spoke noSpanish, explained general voting procedures. RonKantor, who also spoke no Spanish, was present asthe Employer's observer. Jose Diaz, a bilingual em-ployee, was the Petitioner's observer. Although theelection notices and ballots were in both Englishand Spanish, no instructions were given on votingprocedures to be used for Spanish-speaking em-ployees.The first or second employee to vote at the elec-tion was a Spanish-speaking employee. The Boardagent handed him a ballot and explained votingprocedures to him in English. When the employeedid not understand the instructions, the Boardagent asked both Diaz and Kantor whether eithercould speak Spanish and explain to the voter whatto do with the ballot. Diaz stated that he could,and the Board agent asked him, "[W]ould youtranslate the procedure of voting to these employ-ees?" Diaz spoke in Spanish to the employee, whothen voted.Of the next 12 voters, Diaz initiated conversa-tions in Spanish with 8 or 10 of them, the conver-sations generally ranging in duration from 30 sec-onds to 1-1/2 mintues, with one conversation last-' In the absence of exceptions, we adopt pro forma the hearing offi-cer's recommendation to overrule the Employer's Objections 1, 2, and 3.590 ALCO IRON & METAL CO.ing approximately 2 minutes. The Board agent didnot participate or speak to any of these voters, butmerely handed them a ballot after Diaz finishedspeaking. Kantor then complained to the Boardagent that Diaz' conversations were too lengthy,that the Board agent should explain voting proce-dures to Diaz, and that Diaz should interpret theBoard agent's words to each individual voter. TheBoard agent then instructed Diaz to repeat her in-structions in Spanish. Five to seven employeesvoted under this arrangement, each conversationlasting approximately 15 to 20 seconds.Several employees also encountered various diffi-culties in casting their ballots. Kantor testifiedabout several incidents, including one in which anemployee failed to close the curtain of the votingbooth, one in which an employee was unable tolocate the pencil inside the voting booth, one in-stance when an employee needed additional in-structions, and two instances where an employeehad to be shown where the ballot box was. Asnoted above, the Petitioner received a majority ofthe ballots cast.The hearing officer found no basis for conclud-ing that the Board agent's conduct or Diaz' activi-ty compromised the neutrality of the Board or indi-cated to voters that the Board supported the Peti-tioner. The hearing officer found that Diaz' con-duct was for a proper purpose and rendered a nec-essary service. He found that it was fortunate thatDiaz was available to translate voting procedures,and that even if his explanations may have beenlengthy and too verbose, there was no indicationthat he did anything more than explain voting pro-cedures to employees who might not otherwisehave been able to exercise their rights. Finally, thehearing officer found that the alleged confusionabout voting procedures was typical and did notdiffer from the normal routine at elections. Thehearing officer concluded therefore that the Em-ployer had not demonstrated that the electionfailed to reflect the true sentiments of the voters.Contrary to the hearing officer, the Employercontends that the Regional Director did not con-duct the election with due regard to the languagelimitations of a significant number of those in theelection unit. The Employer alleges, inter alia, thatalthough the Regional Director knew of the pre-dominantly Spanish-speaking electorate, the Boardagent conducting the election could not speak orwrite Spanish and delegated to a Spanish-speakingobserver the responsibility for explaining votingprocedures to Spanish-speaking voters. The Em-ployer argues that such conduct compromised theBoard's neutrality in this election proceeding.There is well-established precedent that theBoard in conducting elections must maintain andprotect the integrity and neutrality of its proce-dures. See, e.g., Glacier Packing Co., 210 NLRB571 (1974); Kerona Plastics, 196 NLRB 1120 (1972).Election conditions must approach, as nearly aspossible, ideal "laboratory" conditions so as to fa-cilitate expression of the uninhibited desires of theemployees. General Shoe Corp., 77 NLRB 124, 127(1948). Thus, the commission of an act by a Boardagent conducting an election which tends to de-stroy confidence in the Board's election process, orwhich could reasonably be interpreted as impugn-ing the election standards we seek to maintain, is asufficient basis for setting aside that election. Gla-cier Packing, supra.Contrary to the hearing officer we find that theinstant election was not conducted in accord withthe above-stated principles. According to testimonycredited by the hearing officer, when the firstSpanish-speaking employee came to vote, theBoard agent merely instructed the Union's observ-er, Diaz, to "translate the procedure of voting tothese employees." The Board agent provided noadditional instruction or guidance, and did not par-ticipate further in the conduct of the election,except for handing ballots to employees, until theEmployer's observer complained. Even after thiscomplaint, the Board agent merely instructed theunion observer to repeat the instructions in Span-ish. Under these circumstances, we find the atmos-phere of impartiality in which the election shouldhave been held was not present.2The delegation ofX Other cases are not to the contrary. Thus, in Regency Hyatt House.180 NLRB 489 (1969), the Board affirmed a trial examiner's (now admin-istrative law judge) decision overruling an employer objection allegingmisconduct where the Board agent permitted the union observer, withoutobjection from the employer's observer, to give voting directions inSpanish to the only Spanish-speaking employee. The Board found that"[t]here was no proof of electioneering." Id. at 490. Furthermore, this in-cident involved only one employee and could not have affected the out-come of the election. In Deeco, Inc., 116 NLRB 990 (1956), the employerobjected, inter alia, that one of the union's observers talked in Spanishwith a number of Spanish-speaking employees. The Regional Directorfound that a number of voters of Mexican origin, who spoke little or noEnglish, cast challenged ballots; that the Board agent tried to explain theprocedure to them in English, and that one of the union's observersspoke briefly to them in a foreign language. The observer claimed that hemerely translated the explanation made by the Board agent. The Boardfound that in the absence of any evidence that the union's observer didanything more than translate the Board agent's instructions, "we are notjustified in inferring that during this brief conversation he engaged inelectioneering." Id. at 991. There is no evidence in that case, however.that the Board agent systematically turned over the running of the elec-tion to the observer. Here, unlike the holdings in Regency Hyattrr Houseand Deeco, we do not address allegations that an observer engaged inelectioneering. Rather, our concern is that our elections be conducted ina manner which inspires confidence in the impartiality of the Board andits agents. Moreover, to the extent that the above cases are inconsistentwith our decision herein, they are hereby overruled.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan important part of the election process to the Pe-titioner's observer conveyed the impression thatthe Petitioner, and not the Board, was responsiblefor running the election. Such conduct is incompat-ible with our responsibility for assuring properlyconducted elections and, accordingly, we herebysustain the Employer's objections, and direct that asecond election be conducted.3ORDERIt is hereby ordered that the election conductedon 30 September 1983 is set aside and this proceed-ing is remanded to the Regional Director forRegion 32 for the conduct of a second election.[Direction of Second Election omitted from pub-lication.]MEMBER HUNTER, concurring.I agree with my colleagues that a new electionshould be directed in this case. However, I believethat in addition the Board should provide guidanceto the Regions and the parties on how electionsshould be conducted when there are possible lan-guage issues involved. It is one thing for this Boardto invalidate elections because they have not beenproperly conducted; but in order to assure theproper exercise of the employees' right to vote,and to avoid future problems, the Board has theduty to articulate not just how elections should notbe conducted, but also how they should be con-ducted.In the instant case, the Board's Regional Officeprovided both bilingual notices and ballots. Thus itis clear that the Region was on notice that the elec-torate had, or might have, English language limita-tions. Despite such notice, the Region did not pro-vide a bilingual Board agent to conduct the elec-tion. Rather, the Board agent was forced to rely onan observer to explain voting procedures to for-eign-speaking employees. Arguably, the Boardagent here could simply have handed the ballots tothe prospective voters, and pointed to the printedstatements on that ballot or to the choice boxes.Further, the Board agent might have assumed that,S In setting aside the election and directing a second election, we findit unnecessary to pass on the Employer's further argument that the Peti-tioner observer's conduct also violated the standards set out in Milchem.Inc., 170 NLRB 362 (1968).because notices had been posted in two languages,it was unncessary to provide further instructions,and thus the agent could have told the voter toeither cast a ballot or leave. Neither option, in myopinion, is compatible with our responsibility forassuring that our elections are conducted properly.Of course, the Board's responsibility extends onlyto assuring that the balloting procedures are fairlyand clearly explained to the employees. The Boardis not responsible for voters' inability or unwilling-ness to follow clear instructions, and the Boardwould not set aside any election on this lastground. The Board, however, must set aside anyelection where it has failed to assure the employeesa meaningful opportunity to exercise their choiceby the Board'sfailure to ensure that clear directionsare communicated to the employees. When em-ployees do not speak English, and when the Boardagent cannot speak their language, the Board isunable even to begin to fulfill its statutory duty.Therefore I would hold that where a RegionalOffice is on notice that a substantial percentage ofthe electorate do not speak English, the Boardmust attempt to fulfill its responsibility to protectthe integrity of the election process by supplying aBoard agent, or Regional Office authorized or oth-erwise approved interpreter, capable of speakingthe language of those employees so far as the par-ticular circumstances permit. Thus, once the Re-gional Director is apprised by the parties or by cir-cumstances of a potential language problem in anelection, it is the Regional Office's duty to ensureto the maximum extent administratively possiblethat appropriate personnel are present to assist non-English speaking employees.1This was not donehere, and thus I agree that a new election shouldbe held.In several cases the Board has intimated that when the parties areaware of employee language limitations they are responsible for notifyingthe Board agent prior to the election so that proper arrangements can bemade. See, e.g., Magic Pan. Inc. v. NLRB, 627 F.2d 105 (7th Cir. 1980),enfg. 244 NLRB 630 (1979); King's River Pine, 227 NLRB 299 (1976);Alamo Lumber Co., 187 NLRB 384 (1970). Cf. Northwestern Products, 226NLRB 653 (1976). As indicated above, the cooperation of the parties isvital to the Board's performance of its statutory duties. However, whenthe Board is on notice that there are, or may be, language limitations, theBoard itself must bear the responsibility for making the proper arrange-ments to assure that balloting procedures are fully and clearly explainedto the electorate.592